Exhibit 10.21(k)
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
AMENDMENT NUMBER TWO
THIS AMENDMENT NUMBER TWO dated this 1st day of June, 2011 is to that certain
Program Terms Letter entered into by and between GE Commercial Distribution
Finance Corporation (“CDF”) and the undersigned Dealers (each, individually, a
“Dealer” and, collectively, “Dealers”), dated June 24, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Program Terms
Letter”).
WHEREAS, the parties hereto desire to amend the Program Terms Letter in certain
respects;
NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:
1. The Dealer Rate section of the Program Terms Letter is hereby deleted and is
replaced with the following:

     
Dealer Rate:
  The effective dealer interest rate for any month (after the manufacturer
subsidy period expires, if applicable) shall be the One month LIBOR rate (as
defined in the Inventory Financing Agreement) plus 3.83%.
 
  Dealer Rate shall be the same for both new and pre-owned inventory.
 
  The Dealer Rate will be recalculated monthly based on changes in the One month
LIBOR rate as outlined above.

2. The Floorplan Advance Rate section of the Program Terms Letter is hereby
deleted and is replaced with the following:

     
Floorplan Advance Rate:
  For new inventory (other than inventory financed by CDF in connection with the
Initial Advances), 100% of invoice amount, including freight (if included on
original invoice). For new inventory financed by CDF in connection with the
Payoff Advance, such percentage, as CDF and Dealers may agree in writing for
each such unit of inventory, of the result of (a) invoice amount, less (b) any
curtailment amounts that would have been required to be made with respect to
such units if CDF had financed 100% of the original invoice amount with respect
to such units on or about the applicable invoice date. For new inventory
financed by CDF in connection with the [****], 100% of the result of (1) invoice
amount, less (2) any curtailment amounts that would have been required to be
made with respect to such units if CDF had financed 100% of the original invoice
amount with respect to such units on or about the applicable invoice date. In
each case, subject to Availability. As used herein, “Availability” shall mean
(i) the lesser of (a) the Maximum Credit Amount and (b) at any time the
aggregate outstanding amount of Obligations is less than $100,000,000.00, 100%
of total eligible inventory shown on the most recent inventory certificate or,
at any time the aggregate outstanding amount of Obligations is equal to or
greater than $100,000,000.00, 90% of total eligible inventory shown on such
inventory certificate, (ii) minus the outstanding amount of Approvals,
(iii) minus the aggregate outstanding amount of Obligations (as each such term
is defined in the Inventory Financing Agreement). If Availability is negative at
any time, then immediate payment shall be required of amount sufficient to cause
Availability to be equal to or greater than $0.

Amendment Number Two to
Program Terms Letter

 

 



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
 
  Pre-owned (trade in or used inventory) advances will be as follows, subject to
Availability, the Pre-owned Inventory Sublimit, the Specific Pre-Owned Sublimit,
and the Other Pre-Owned Sublimit (each as defined in the Inventory Financing
Agreement):
 
   
 
  75% NADA (based on low NADA Value) Day 1 (“Day 1” as used herein shall mean
Acquisition Date) through Day 180 (after Acquisition Date); 67% Day 181 (after
Acquisition Date) through Day 360 (after Acquisition Date); 0% Day 361+ (after
Acquisition Date).
 
   
 
  All models of pre-owned inventory are eligible provided fair market values can
be determined via NADA, Yachtworld.com, or survey.
 
   
 
  Internal condition and valuation methodology required on all units >
$500,000.00 (“Specific Pre-Owned Items”). If valuation of any Specific Pre-Owned
Item exceeds [****], CDF advances in excess of [****] for such Specific
Pre-Owned Item shall be in CDF’s discretion.
 
   
 
  Trade in units < $500,000.00 value will be financed on a “borrowing base”
calculated as the aggregate of the pre-owned advance rates multiplied by the
applicable low NADA Values of such pre-owned inventory.
 
   
 
  Borrowing base certificate in the form attached hereto as Exhibit B required
to be submitted on the date hereof and monthly by the 5th day of the month based
on preceding month end balances of pre-owned inventory. Month-end borrowing base
certificate can be used to borrow up to 80% of eligible borrowing base for that
calendar month, subject to Availability, the Pre-Owned Inventory Sublimit and
the Other Pre-Owned Sublimit. Any request for advances > 80% of prior month-end
borrowing base requires submission of an updated borrowing base and such
advances shall be limited to 100% of updated borrowing base, subject to
Availability, the Pre-Owned Inventory Sublimit and the Other Pre-Owned Sublimit.
 
   
 
  If any unit (new or pre-owned) remains at a location other than a Permitted
Location for more than 30 days, then immediate payment shall be required of the
full principal amount of the Obligations owed with respect to such unit. If the
aggregate value of units at locations other than Permitted Locations (excluding
boat shows) exceeds $5,000,000.00 at any time, then immediate payment shall be
required of the Obligations with respect to such units in an aggregate amount
equal to such excess. In addition, if a material adverse change results in the
reduction of the value of the Collateral in an aggregate amount exceeding
$250,000.00, then immediate payment shall be required of the Obligations with
respect to such Collateral in an amount equal to such excess; provided that, if
such reduction of value is the subject of an insurance claim payable to CDF as
loss payee, then immediate payment of such excess amount shall only be required
to the extent it exceeds the claim amount (net of any deductible) and payment of
the remainder of such excess shall not be required until the earlier of
(i) receipt of such insurance proceeds, if any, or the rejection or denial of
such claim or any portion thereof and (ii) 30 days (or such later date as CDF
may agree in writing) after such loss or damage.

Amendment Number Two to
Program Terms Letter

 

2



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
3. Exhibits A, B and C to the Program Terms Letter are hereby deleted and are
replaced with Exhibits A, B and C attached hereto.
4. Each reference in the Program Terms Letter, the Inventory Financing
Agreement, the [****] (the “[****]”), and any other document, instrument or
agreement related thereto or executed in connection therewith (collectively, the
“Documents”) to the Program Terms Letter shall be deemed to refer to the Program
Terms Letter as amended by this Amendment Number Two. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Program Terms Letter.
5. Each Dealer represents and warrants to CDF that (a) all representations and
warranties of Dealer in the Documents are true and correct as of the date
hereof, (b) such Dealer has all the necessary authority to enter into and
perform this Amendment Number Two, (c) this Amendment Number Two, the Program
Terms Letter, the Inventory Financing Agreement, and the [****] are the legal,
valid and binding obligations of such Dealer, enforceable against Dealer in
accordance with their terms, and (d) the execution, delivery and performance of
this Amendment Number Two will not violate (i) such Dealer’s organizational
documents, (ii) any agreement binding upon it, unless such violation could not
result, individually or in the aggregate, in a Material Adverse Effect, or
(iii) any law, rule, regulation, order or decree, unless such violation could
not result, individually or in the aggregate, in a Material Adverse Effect.
6. All other terms and provisions of the Program Terms Letter shall remain in
full force and effect except as modified pursuant to this Amendment Number Two.
In the event of any inconsistency between the terms of this Amendment Number Two
and any Document, this Amendment Number Two shall govern. Each Dealer
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Amendment Number Two. This Amendment Number Two
shall be construed without regard to any presumption or rule requiring that it
be construed against the party causing this Amendment Number Two or any part
hereof to be drafted.
7. This Amendment Number Two shall not be construed to: (a) impair the validity,
perfection or priority of any lien or security interest securing the
Obligations; (b) waive or impair any rights, powers or remedies of CDF under the
Documents; (c) constitute an election of remedies to the exclusion of any other
remedies; (d) constitute an agreement by CDF or require CDF to waive any
existing or future Default or any event which, with the giving of notice, the
passage of time, or both, would result in a Default, to grant any forbearance
period, or to extend the term of the Program Terms Letter or the time for
payment of the Obligations; or (e) constitute an agreement by CDF to make any
further Advances or other extensions of credit to Dealers. The execution of this
Amendment Number Two and acceptance of any documents related hereto shall not be
deemed to be a waiver of any Default or any event which, with the giving of
notice, the passage of time, or both, would result in a Default, under the
Inventory Financing Agreement or breach, default or event of default under any
other Document, whether or not known to CDF and whether or not existing on the
date hereof.
Amendment Number Two to
Program Terms Letter

 

3



--------------------------------------------------------------------------------



 



8. Each Dealer hereby ratifies and confirms the Program Terms Letter, as amended
hereby, and each other Document executed by such Dealer in all respects.
9. Dealers hereby release, remise, acquit and forever discharge CDF and its
affiliates, employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, participants,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, “Released Parties”)
from any and all actions and causes of action, judgments, executions, suits,
debts, claims, demands, liabilities, obligations, damages and expenses of any
and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or thing done, omitted or suffered to be done by
any Released Party prior to and including the date of execution hereof and in
any way directly or indirectly arising out of or in any way connected to this
Amendment Number Two and the Documents, including without limitation claims
relating to any settlement negotiations (collectively, the “Released Matters”).
Dealers acknowledge that the agreements in this Section 9 are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Dealers represent and warrant to CDF that
they have not purported to transfer, assign or otherwise convey any right, title
or interest in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.
10. This Amendment Number Two shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their participants, successors and
assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including the status of a third-party beneficiary of this
Amendment Number Two.
11. Except as expressly set forth herein, there are no agreements or
understandings, written or oral, among the parties hereto relating to this
Amendment Number Two or the Program Terms Letter that are not fully and
completely set forth herein or therein. All representations, warranties,
covenants, agreements, undertakings, waivers, and releases of Dealers contained
herein shall survive the payment and performance in full of the Obligations.
12. Any provision of this Amendment Number Two which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Amendment Number Two or affecting the validity
or enforceability of such provision in any other jurisdiction.
13. This Amendment Number Two may be executed in any number of counterparts,
each of which counterparts, once they are executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement. This Amendment Number Two may be
executed by any party to this Amendment Number Two by original signature,
facsimile and/or electronic signature.
[Remainder of page blank]
Amendment Number Two to
Program Terms Letter

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment Number
Two as of the date first above written.
DEALERS:

          MARINEMAX, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Vice President of Finance,    
 
  Treasurer and Assistant Secretary    
 
        MARINEMAX EAST, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        MARINEMAX SERVICES, INC.    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        MARINEMAX NORTHEAST, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    

Amendment Number Two to
Program Terms Letter

 

5



--------------------------------------------------------------------------------



 



          BOATING GEAR CENTER, LLC
 
    By: MARINEMAX EAST, INC., the sole member of Boating     Gear Center, LLC  
 
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        US LIQUIDATORS, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    
 
        NEWCOAST FINANCIAL SERVICES, LLC    
 
       
By:
  /s/ Kurt M. Frahn
 
Print Name: Kurt M. Frahn    
 
  Title: Assistant Secretary    

Amendment Number Two to
Program Terms Letter

 

6



--------------------------------------------------------------------------------



 



          CDF:    
 
        GE COMMERCIAL DISTRIBUTION     FINANCE CORPORATION    
 
       
By:
  /s/ Michael McKay
 
Print Name: Michael McKay    
 
  Title: Credit Director    

Amendment Number Two to
Program Terms Letter

 

7



--------------------------------------------------------------------------------



 



Exhibit A
Advance Request Form

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Borrowing Base Certificate Form

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Monthly Inventory Certificate Form

 

 